Me. Justice Gaby. I dissent from the opinion of the majority of the court. In my judgment the County Court had no concern with any question whether the ca. sa. was providently or improvidently issued, but only whether in fact the appellee had or had not refused to surrender his property. The County Court does not sit in review of the act of whatever officer ordered the issuance of the ea. sa. On the question made by the appellee that an appeal from the County Court should have been to the Circuit Court and not to this court, I speak for the whole court, and refer to Union Trust Co. v. Trumbull, 137 Ill. 146, and Lee v. People, 140 Ill. 536, as affirming the jurisdiction of this court.